Citation Nr: 1703046	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Amy Kretkowski, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim to reopen the issue of entitlement to service connection for chronic bronchitis/asthma.  

The Board reopened the issue in an August 2002 decision, and remanded the reopened issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board again remanded the case to the AOJ in July 2003 and May 2004.  

In May 2005, the Board issued a decision denying the Veteran's claim for service connection.  The Veteran appealed the May 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 Memorandum Decision, the Court vacated the May 2005 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

The Board subsequently remanded the case for further development in December 2007 and November 2009, before denying the claim for service connection in a February 2011 decision.  The Veteran again appealed the Board's decision to the Court, who in September 2013, issued a single judge memorandum decision vacating the February 2011 Board decision and remanding the matter for further proceedings consistent with the Court's decision.

The Board issued another decision denying the claim in July 2014, which the Veteran appealed to the Court.  In a June 2016 single judge memorandum decision, the Court vacated the Board's July 2014 decision and remanded the issue for further proceedings consistent with the Court's decision.


FINDING OF FACT

The Veteran's allergic rhinitis with chronic cough originated during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for allergic rhinitis with chronic cough have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for a respiratory disorder, the Board concludes that this duty does not preclude the Board from adjudication at this time because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Claim for Service Connection for a Respiratory Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

To establish entitlement to service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Gutierrez v. Principi, 19 Vet. App. 1 (2004); Hickson v. West, 12 Vet. App. 247 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran asserts that he currently suffers from a respiratory disorder that is due to herbicide exposure during service in Vietnam.  Additionally, he asserts that he developed a recurring respiratory condition, in the form of a chronic cough, after being treated for pneumonia, and after being exposed to a number of allergens in service.   The Veteran has repeatedly denied a history of tobacco use, but has reported previously living with his son who smoked, although he did so outside, and has claimed second hand exposure to smoke while in service.  In support of these contentions the Veteran has submitted written statements from himself, his former spouse who is a registered nurse, and his representative, that describe respiratory symptoms dating back to service, and has submitted medical records indicating treatment for respiratory symptoms dating back to at least 1974.  Further, he has submitted copies of medical treatise excerpts which indicate that bronchitis or pneumonia can trigger intrinsic asthma.

Throughout his appeal, the Veteran has asserted that he did not suffer from any type of respiratory disorder prior to entering active service and contracting pneumonia, that his exposure to tactical herbicide agents while serving in the Republic of Vietnam further aggravated his condition beyond that caused by the in-service pneumonia, and that he has suffered from a recurrent cough and other respiratory symptoms up to the present day.

The Veteran's DD Form 214 demonstrates that he has a period of active military service from October 1966 to October 1968.  A pre-induction examination report conducted in May 1966 noted no abnormalities or defects relating to the lungs or chest; he is thus presumed to have been in sound condition in this regard upon service entrance.  See 38 U.S.C.A. § 1111.  Although the Veteran marked on his May 1966 report of medical history that he then had or had previously had pain or pressure in his chest, a history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition rendering the presumption of soundness inapplicable.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As the evidence does not clearly and unmistakably demonstrate that a respiratory disorder pre-dated and was not aggravated by service, the presumption of soundness has not been rebutted.

The Veteran's service treatment records document findings and treatment of a cold, upper respiratory infection, running nose, and persistent cough lasting for months.  A December 1966 lab report reflects test results of a throat culture included findings of diplococcus pneumoniae.  All such STRs documenting the Veteran's respiratory difficulties are dated prior to his Vietnam service.  The report of an October 1968  separation medical examination shows negative findings for any lung disorder.  On clinical evaluation, the Veteran's nose, sinuses, throat, ears, lungs and chest were all described as normal.  The report of medical history completed by the Veteran at the time reflects that he denied having chronic or frequent colds, sinusitis, hay fever, tuberculosis, night sweats, shortness of breath, pain or pressure in the chest, or a chronic cough.  The Veteran has asserted that he was not provided with a full physical examination in association with his service separation, and that he denied having certain symptoms because the form did not list "pneumonia" as a reportable option.  The Board notes that although at the time of the separation examination the Veteran denied then having or ever having had frequent colds or chronic cough, the medical records clearly document that he suffered from prolonged cough and several instances of upper respiratory infection symptoms during service.

The Veteran has been provided with diagnoses for a variety of upper respiratory disorders since his discharge from service.  A February 1975 private treatment record documented pain, cough and nasal congestion, noting that the Veteran had been on a steroid.  Postnasal drip was observed on clinical evaluation and an impression was given of upper respiratory infection.  A November 1979 treatment record from private physician, Dr. B.C., noted that the Veteran was followed at the Allergy Clinic of the Manhattan Eye, Ear, and Throat hospital in 1974 with a diagnosis of chronic allergic rhinitis and pollenosis, and had subsequently received allergy therapy at her office.  She noted that the Veteran had been seen in November 1977 and November 1979 and that his nasal allergy condition was still present.  Private treatment records from  1981 and 1993 document upper respiratory infections, with the Veteran complaining of long-lasting cough and nasal drip.  The Veteran presented testimony in July 1993 at a hearing before a Decision Review Officer, stating that he thinks he saw an ENT doctor shortly after service and had to have injections for allergies to dust and ragweed. The Veteran's wife submitted a statement in December 1993 that she met the Veteran in 1970, and that he was suffering from severe chronic nasal congestion and allergies at the time.  She noted that he used over the counter medications, and that as a registered nurse, she administered desensitizing injections to him for many years.  

In an October 1996 letter from a VA medical center to the Veteran, a VA physician noted that the Veteran's medical history and physical examination was significant for allergic rhinitis/asthma, and that his lab tests and chest X-ray were all within normal limits. The VA physician indicated that the Veteran's medical problems were not necessarily related to possible Agent Orange and other herbicide exposure.

A November 1996 private physician's opinion statement (from private doctor C.H.) shows that the Veteran provided a history of exposure to Agent Orange and various herbicides while serving in Vietnam, and that he subsequently developed frequent, significant allergic rhinitis and upper respiratory infections, and asthmatic symptoms.  The Veteran denied use of tobacco or illicit drugs, as well as occupation exposure to harmful fumes, chemicals, dusts, heavy metals, or other pollutants, other than during his military service.  The physician noted that, clinically, the Veteran developed frequent upper respiratory tract infection, allergic rhinitis, and asthma since the 1970's, and opined that it was reasonable to assume that he had a hypersensitive airway that predisposed him to environmental agent-induced respiratory tract dysfunction.  The physician reasoned that the time course of the respiratory ailment coincided with the Veteran's exposure to Agent Orange and other non-specific herbicides during his military tour in Vietnam. The physician concluded that it was highly plausible that exposure to Agent Orange further damaged the Veteran's respiratory tract integrity, and predisposed him to his subsequent respiratory ailments.

VA treatment records from September 1998 and March 1999 include diagnoses of allergic rhinitis and asthma.  Private medical records from December 1998 and January 1999 indicate that the Veteran had occasional bouts of asthma, as well as seasonal allergies, specifically to "pollens." 

A September 2003 private physician's opinion statement, from the same physician who proffered the November 1996 opinion, reveals that the Veteran was referred for a pulmonary evaluation because of persistent asthma and rhinitis for many years.  The Veteran reported that he was in good health until he contracted pneumonia in December 1966, and that since then, he developed a chronic cough, wheezing, and nasal congestion.  The Veteran claimed that his respiratory ailment began after serving as an Army engineer in Vietnam with exposure to Agent Orange and various herbicides.  The physician noted that he had reviewed the Veteran's records (although what particular records were reviewed was not specified).  The physician opined that the Veteran's respiratory tract dysfunction was characterized by airway hyperresponsiveness to environmental irritants, and noted that his first exposure to potent irritants by his own account occurred during military service in Vietnam.  The physician concluded that a spirometry report, dated in November 2002, revealed reversible small airway obstruction, which was consistent with asthma and hyperresponsive airway disease.  The Board notes, however, that the November 2002 VA examination report indicates that the Veteran had a normal spirometry test and that suboptimal baseline test performance by the Veteran prevented interpretation of bronchodilator responsiveness. 

Moreover, a September 2004 VA pulmonary consult report reveals a reported history of asthma since service, and findings of mild asthma, allergic rhinitis, and possible malingering and paradoxical vocal cord movement.  An October 2006 VA X-ray report shows findings of lungs hyperinflated, and diagnosis of emphysema, minimal scoliosis, no acute infiltrate.  An April 2009 VA pulmonary consult report indicates that the Veteran was unable to perform a pulmonary function test due to his reported emphysema, and the respiratory therapist was unable to obtain a reading to record the Veteran's poor effort.

Also of record is a letter dated in February 2010, written by the above-mentioned, private physician, C.H. As part of this letter it was mentioned that the Veteran was first seen in November 1996 for pulmonary evaluation.  The Veteran gave a history of having recurrent respiratory symptoms, including upper airway allergy and cough symptoms and lower tract hyperresponsiveness, since being in Vietnam in 1966.  The Veteran attributed his symptoms to exposure to Agent Orange and other unknown herbicides.  On examination, respiration was not labored at 20.  HEENT examination was unremarkable.  Chest was symmetric with adequate and clear aeration.  The physician commented that the Veteran developed airway hyperresponsiveness since a tour of duty in Vietnam with possible exposure to Agent Orange and other herbicides.  He reported slow but steady progression of symptoms in spite of intensive medical therapy. 

The Board notes that throughout his appeal, the Veteran has been afforded numerous VA examinations, the results of which are discussed below. 

 In conjunction with the current appeal, the Veteran was provided a VA examination in November 1992. Here, the Veteran reported that he had pneumonia while in service, for which he was hospitalized for two weeks, and that since then he has had residual mild dry cough aggravated by fatigue, and dyspnea on climbing two flights of stairs or hills. Physical examination revealed symmetrical chest, full and equal expansion, resonance throughout, breath sounds that were bronchovesicular, and no rales, wheezes, or rhonchi. The examiner noted that the Veteran denied tobacco use. He was diagnosed with chronic bronchitis with slight restrictive and obstructive lung impairment. 

In July 1999, the Veteran was afforded a VA respiratory diseases examination. Here, he denied experiencing any respiratory problems prior to hospitalization for pneumonia in December 1966, three months after entering military service. The Veteran complained of symptoms of episodic wheezing, dyspnea, coughing, post-nasal drip, and seasonal allergies following discharge from the Army. The Veteran described living with his son who is a smoker.

On physical examination, the examiner noted that the Veteran's chest was clear without wheezes, and the heart examination was unremarkable.  Pulmonary function studies, performed in July 1999, showed that the pre-bronchodilator spirometry results were not acceptable because of poor test performance by the Veteran, and the post-bronchodilator spirometry results were normal.  Lung volume measurements were noted as showing normal air-trapping and diffusing capacity.  A repeat pulmonary function study of the same time period revealed the same results.  The examiner noted that a chest X-ray, also dated in July 1999, revealed normal results, and blood work performed later that month was normal with no eosinophilia seen on complete blood count.  The examiner indicated that although the Veteran reported symptoms of asthma, the examiner was unable to substantiate the amount of asthma present.

A November 2002 VA examination report indicates that the claims file was not available for review.  However, the Veteran reported that he was diagnosed with asthma four years prior, and that he experienced symptoms of chronic cough with clear sputum, occasional wheezing, occasional shortness of breath on exertion, frequent headaches with nasal congestion, and allergic rhinitis.  The Veteran denied any hemoptysis, lung cancer, or any other lung malignancies, and denied a history of smoking.

On physical examination, the examiner observed no erythema, no exudates, no ulcerations, no tonsillar erythema, and no nasal erythema or polyps.  Further, chest examination revealed no barrel shaped deformities, lungs were clear bilaterally, heart sounds were regular, no accessory muscle use, and no murmurs were appreciated.  Pulmonary function test revealed normal results, and chest X-ray showed findings of hyperinflated lungs.  The Veteran was diagnosed with asthma, allergic rhinitis with normal spirometry, and a history of bacterial pneumonia in service.  The examiner opined that bacterial pneumonia is not known to be a risk factor for asthma, and there was no documentation linking Agent Orange exposure to asthma or allergic rhinitis.

A May 2003 VA medical opinion provided by the physician who conducted the November 2002 examination, indicates that the claims file was reviewed.  The examiner opined, after review of the November 2002 VA examination, that neither the Veteran's asthma nor his allergic rhinitis were likely secondary to bacterial pneumonia in the past, and that neither the asthma nor the allergic rhinitis were related to a history of Agent Orange exposure.  The examiner noted that the Veteran had a normal spirometry.

In April 2009, the Veteran underwent a VA respiratory examination.  The examination report indicates that the Veteran denied a history of any tobacco use, but endorsed a history of a respiratory disorder, to include bronchial asthma and emphysema.  The Veteran claimed to have suffered from asthma since service.  He complained of a chronic cough, wheezing, and shortness of breath which developed after being treated for pneumonia in the service, and denied a history of bronchitis, hemoptysis, and current allergy immunotherapy.  The Veteran denied using oxygen, or systemic steroid treatment; however, he did undergo allergy immunotherapy a few years after his discharge from the service.  The examiner noted an in-service history of treatment for multiple respiratory infections.

On physical examination, the examiner observed that respirations were 12 per minute, unlabored, and lungs clear to auscultation bilaterally without wheezes, rales, or rhonchi, and without dullness to percussion.

Results of a chest X-ray, dated in October 2006, revealed findings of lungs hyperinflated, increased anterior clear space noted, heart normal in size, and bony structures unremarkable except for mild scoliosis to the left of the upper thoracic spine.  A pulmonary function test, ordered in April 2009, showed findings that the Veteran was unable to perform the procedure because he stated he could not blow hard and refused to put forth adequate effort to complete the procedure. 

The April 2009 report indicated that no specific respiratory disorder was identified at the time, without evidence for asthma or bronchial asthma.  The examiner concluded that a current respiratory disorder was not related to the Veteran's service.  The examiner noted that emphysema and COPD are not diagnoses made by chest X-ray, and that the impression of a radiologist in the October 2006 X-ray report was not a clinical diagnosis.  Further, the examiner opined that there was no evidence of reversibility of airway obstruction on pulmonary function test, and stated that the Veteran would require a methacholine challenge test to confirm a diagnosis of bronchial asthma.  The examiner commented on the medical treatise submitted by the Veteran, which reflected his contention that bacterial pneumonia can trigger asthma, and noted that this did not mean that pneumonia causes asthma, as opposed to an attack of asthma. The examiner noted a private physician's opinion, dated in 1996, which indicated findings that the Veteran had hypersensitive airways, and a 2003 opinion, which included a diagnosis of asthma and hyperresponsive airway disease; but concluded that no objective evidence was provided to confirm those findings.  The examiner disagreed with a diagnosis of mild asthma, and agreed with an opinion that bronchial asthma and allergic rhinitis are not secondary to bacterial pneumonia or caused by bacterial pneumonia.

Most recently, the Veteran underwent a VA examination in March 2010.  Here, the examiner noted a history of pneumonia in service in 1966, for which he had been hospitalized for 4 days, which led to the development of a chronic cough disorder. The examiner indicated that the Veteran has been diagnosed with chronic allergic rhinitis, pollenosis, acute bronchitis, upper respiratory infection, and asthma during the period since service.

On clinical evaluation, the examiner observed that the Veteran cleared his throat throughout the visit, had an oxygen saturation level of 100 percent on room air, which was deemed normal, had respirations of 18 that were unbelaboured, had tenderness over the right maxillary sinus area, had clear lungs, and had moderate shortness of breath, leg fatigue, and dizziness when asked to walk for six minutes, although still exhibiting an oxygen saturation of 100 percent on room air.  Further, pulmonary function testing on the day of the examination was noted as normal, and CT scan of the sinuses performed in January 2010 showed no evidence of sinusitis; however, there was evidence of deviation of the nasal septum to the left with a large nasal septal spur.  Notably, CT scan of the chest, also performed in January 2010, revealed hyperinflated lung parenchyma, but showed no evidence of bronchiectasis or honeycombing.

The March 2010 examiner provided an opinion regarding the nature of the Veteran's claimed lung disorder, and diagnosed him with chronic cough due to upper airway cough syndrome resulting from rhino-sinus condition, allergic rhinitis.  The examiner noted that findings of a deviated nasal septum and a large nasal spur further support that the Veteran's nasal condition was aggravated by the presence of this structural abnormality.  The examiner opined that the Veteran did not have pneumonia during service, although recognizing that a throat culture of "diplococcus pneumonia" came back positive, as throat culture positivity does not confirm the presence of pneumonia and a radiographic finding for the chest accompanying the culture was negative.  The examiner indicated that the fact that the Veteran was not treated with antibiotics at the time of his in-service treatment for a lung condition further supports that the Veteran did not have pneumonia, and shows that he had an upper respiratory tract infection.  The examiner noted that upper respiratory tract infections are self-limiting conditions which can resolve with or without treatment.  She concluded that the Veteran's in-service lung condition had resolved completely, not leading to a chronic condition, which she felt was reinforced by the fact that the separation examination showed no respiratory complaints.  The examiner indicated that the last documentation of medical attention during military service was 9 months prior to separation, when the Veteran was treated for a cold. 

The March 2010 examiner determined that a methacholine challenge test was not necessary to provide an opinion as to the etiology of the Veteran's current lung disorder, as such would only be used to establish a diagnosis of asthma, which would not serve to establish a causal relationship between asthma and the upper respiratory tract infection diagnosed in the service.  The examiner concluded that the upper respiratory tract infection diagnosed in service did not lead to asthma, and noted that there is an association between asthma and allergic rhinitis and that the Veteran could currently have asthma.  However, the examiner opined that even if the Veteran had a current diagnosis of asthma at the time of the examination, such fact would not strengthen the Veteran's claim, as any hypothetically-demonstrated asthma is not caused by or a result of an upper respiratory tract infection, which is self-limiting and does not lead to a chronic condition.  The examiner noted that the Veteran was diagnosed with allergic rhinitis, which was diagnosed many years after the Veteran was discharged from service in 1973, and it was not as a result of an upper respiratory infection in service.  She further noted that the first medical documentation alluding to a diagnosis of asthma was from 1996, and that a private physician supported this diagnosis in 2003 based on what appeared to be a misreading of normal spirometry results.  However, the examiner indicated that asthma is not diagnosed based on small airway hyperresponsiveness.  The examiner found support for this contention through private treatment records from various physicians who have treated the Veteran for his allergies since 1973 not showing findings of asthma.

The examiner ruled out diagnoses of COPD and emphysema based on several normal pulmonary function tests and normal diffusing capacity.  Additionally, the examiner noted that the CT scan of the chest failed to show radiographic evidence of emphysema.  She indicated that a chest X-ray report, dated in October 2006, could not be used to make a diagnosis of emphysema, as emphysema and COPD cannot be diagnosed based on chest X-ray findings.  The examiner concluded that the Veteran's chest X-ray was normal up until 1996 based on the fact that a chest X-ray, dated in October 1992, showed no pathology.  

The examiner concluded that the upper respiratory tract infection experienced in service did not cause, lead to, or result in allergic rhinitis, asthma, or chronic cough. She reasoned that the Veteran's allergic rhinitis was diagnosed many years later, in 1973, and that private records from the Allergy Clinic in 1973 and for many years thereafter, made no mention of asthma, nor did other private treatment records from 1974 to 1987.

The Veteran submitted a private medical opinion from a Dr. J.F. in October 2016.  The physician noted review of relevant medical records from the claims file and specifically listed those which he had reviewed.  He indicated that the summary provided by the March 2010 examiner was excellent, and that he agreed with her summary of the details of the report, as well as with some of her conclusions.  He agreed that the Veteran did not have pneumonia in service, and that the Veteran does not have clinically significant asthma, as shown through numerous objective tests, including spirometry and pulmonary function tests and radiographic imaging.  The physician explained that the diagnosis of asthma was brought forward because the Veteran was told, apparently by Dr. C.H., that his chronic cough may have been due to asthma, and that subsequent records sometimes referred to a diagnosis of asthma and hyper-reactive airway disease, but such diagnoses appear to have been an attempt to explain the Veteran's chronic cough, without any consistent objective evidence of asthma.  The physician noted that review of the records indicated that the Veteran did not have any chronic respiratory complaints prior to service, but that he had a respiratory infection severe enough to cause a fever of 102 F and to result in a 3-day hospitalization, followed by a number of recorded occasions during service documenting a chronic and severe cough.  The physician reasoned that the Veteran's denial of a chronic cough on his separation medical form may indicate that there was at least a period of time when the Veteran was symptom free, or that this might simply indicate poor attention to form completion.  He noted that the Veteran was seen on many occasions throughout the years since service for cough, with the various care providers in general agreement that the Veteran has chronic rhinitis, probably allergic in nature.  The physician summarized that the Veteran developed a chronic cough while in service beginning with a particularly severe upper respiratory infection, and had suffered from a recurrent chronic cough and rhinitis ever since being in the service.  He concluded that this chronology establishes conclusively, and made it more than 50 percent likely, that the Veteran's current health conditions of chronic cough and allergic rhinitis first arose during his military service and are owing to events that occurred while he was in service. 

When considering the evidence of record under the laws and regulations cited above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted with regard to a respiratory disorder.  The service treatment records clearly document numerous instances of treatment for upper respiratory infections and long-lasting coughs.  The Board has considered the Veteran's and his spouse's lay statements that the Veteran has suffered from recurrent chronic cough and allergies since separation from service.  They are competent to provide such evidence, as the Veteran's experienced symptoms and treatment and his spouse's observations of such do not require medical expertise or training and are within the understanding of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds their descriptions of the Veteran's recurrent symptoms since service to be both competent and credible, and notes that such are corroborated by VA and private treatment records dating back to the early 1970s documenting treatment for chronic cough and allergies.

While there is some inconsistency among the medical records as to whether or not the Veteran has asthma and/or emphysema disorders, the Board finds the explanation provided in the March 2010 VA examination report and October 2016 private opinion to be persuasive that the current evidence of record does not support clear diagnoses of asthma and/or emphysema, as the various chest x-rays, spirometry, and pulmonary function tests did not demonstrate objective evidence of their presence.  The October 2016 private opinion correctly notes, however, that there appears to be overall agreement among the treatment providers that the Veteran suffers from allergic rhinitis.  The Board finds persuasive his conclusion that the Veteran's recurrent chronic allergies first arose during service and have continued to the present, particularly as the medical opinion report reflected in-depth review and consideration of the evidence of the medical and lay evidence of record and provided a clear explanation for the conclusions reached.  

Although the March 2010 VA examiner opined that the Veteran's allergic rhinitis was not related to service, on the basis that upper respiratory infections are self-limiting and can resolve with or without treatment, she relied on a finding that the Veteran's in-service lung condition had resolved completely, as evidenced by the separation examination showing no respiratory complaints and the fact that the last documentation of respiratory complaints during military service was 9 months prior.  However, this conclusion disregards the Veteran's lay statements, found to be credible by the Board, that he continued to suffer from increased allergies and cough during his period in the Republic of Vietnam and after separation from service, thus lessening the probative value of the negative nexus opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on an inaccurate factual premise have limited, if any, probative value); Washington v. Nicholson, 19 Vet. App. 362 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000).  The various prior VA examiner's conclusions similarly suffer from such deficiency, or only pertain to potential causes of asthma and/or other respiratory disorders without directly discussing whether the Veteran's current respiratory disorder and symptoms, fairly consistently diagnosed as allergic rhinitis, arose during and have continued since service.  

Thus, the Board concludes that the October 2016 private medical opinion represents the most persuasive evidence of record on the question of a nexus between the Veteran's current definitively diagnosed respiratory disorder, allergic rhinitis, and his military service.  When considered along with the Veteran and his spouse's competent and credible assertions regarding a history of allergies and cough dating back to service, supported by treatment records dating back to the early 1970s documenting chronic allergic rhinitis and allergy therapy, the weight of the evidence of record is found to support the Veteran's claim.

In conclusion, the Veteran has a current diagnosis of allergic rhinitis and a preponderance of the evidence supports a finding that the Veteran's current allergic rhinitis with chronic cough arose during service.  Therefore, service connection for allergic rhinitis is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for allergic rhinitis with chronic cough is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


